DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 07/05/2022.
Response to Arguments
3. 	Applicant's arguments filed on 07/05/2022 have been fully considered but they are not persuasive. 
Applicant argued that Guo (US Pat 7764054) fails to teach (See, Remarks; claims 1, 7: Pg. 8 L2-5, claim 8: Pg. 10 L9-12 and claim 14: Pg. 10 L12-15)
“a frequency of the clock signal (Applicant’s clock signal (CLK) provided by the clock generator 40) is dynamically adjusted based on the pulse signal (Applicant’s Pulse signal (PS) passing thru ‘negative edge detector 60, controller 50 and clock generator 40, respectively) and the control signal (Applicant’s control signal (CS) of the comparator 30)”, as claimed in claim 1, 7-8, 14; in addition
“inputting a clock signal (CLK) to the comparator (30 receiving via OR gate) to trigger the comparator (30) to perform the comparison based on the clock signal (CLK) and the pulse signal (PS)”, as claimed in claim 8; and furthermore 
“wherein the comparator (30) performs a second comparison based on the output voltage (Applicant’s output voltage Vout, received by 30) and the reference voltage (Applicant’s Vref received by 30) in response to a negative edge of the pulse signal (60)”, as claimed in claim 14.
Next, Applicant argued that Guo’s taught three comparators ‘123, 131 and 132’ are not triggered by any clock signals ‘CLK, SCLKT or SCLKL’ for performing the comparing operation (See, Remarks; Pg. 9 L 1-5). Furthermore, Applicant argued that Guo’s clock signal is generated by a clock generation circuit, as cited in Guo ‘col. 4 L46-49’, which is why elements ‘S7, 103, 108’ are not employed for generating clock signals let alone adjusting the frequency thereof (See, Remarks; Pg. 9 L6-15).
However, the arguments are not persuasive, as detail shown in below Table I. First, Miyazaki was used to teach, comparator 8 receiving the clock signal CLK for triggering purpose and performing the comparison based on reference voltage Vref and the pulse signal (PP, PN), which is explained in Table I, in detail, addressing each claim’s feature. Guo was only used to teach “a frequency of the clock signal (CLK is for defining switching frequency and SCLK is leading or trailing clock signal (i.e. trigger signal)) is dynamically adjusted (using S7, 103 and 108- which is adjusting frequency of the clock signal CLK) based on the pulse signal (PWM) and the control signal (i.e. using comparator 132’s output operation, a control signal)”. From Fig. 9 of Guo elements ‘S7, 103, 108’ are used to adjust frequency of the clock signal, wherein there are various clock signals ‘CLK, SCLKT and/or SCLK’. Furthermore, Guo’s clock signal SCLKT turns on S3, which triggers one kind of signal on terminal 21, received by the comparator 131 (hence triggering operate the comparator function in one way based on received signal)’ similarly SLCK controls S4, which triggers comparator 132, via 135 to operate in certain manner. If both S3 and S4 weren’t switched on by their corresponding clock signal then comparators 131 and 132 would have provided another type of signal based on received inputs. Furthermore, Guo’s comparator 132 also receives CLK signal via, 135. Next S7 is switched on either based on 108’s output or comparator 132, wherein 108 must consider pulse signal PWM. Miyazaki already teaches adjustment of a frequency of clock signal (Fig. 3-4; 20, 21) to trigger the comparator 8 based on the pulse signal, but silent on the feature ‘and the control signal’ and this where Guo was brought in.
 
MIYAZAKI (US Pub 2015/0137778)
(Fig. 4; Para 33-49)
GUO et al. (“Guo”, US Pat 7764054)
(Fig. 9-10; col. 7 L1-col. 8 L60, col. 3 L28-col. 4 L25, col. 6 L6-40)
inputting a clock signal (CLK) to the comparator (8) to trigger the comparator to perform the comparison based on the clock signal (CLK) and the pulse signal (PP, PN); and dynamically adjusting a frequency of the clock signal (CLK’s frequency is adjusted (i.e. increase or staying the same etc.) and provided, using 21) based on the pulse signal (i.e. PP, PN driving power stage circuit and eventually generating mode switching signal that is used in 21, for various load conditions. Moreover Fig. 11-12 shows further pulse adjustment control 40) … the control signal (using ‘control signal, which is output of 8’, loop feedback configuration that goes thru 10 and switch power stage circuit, respectively)” as claimed claim 8; and 
a comparator (8) configured to perform a first comparison based on the output voltage (i.e. inverting terminal receiving Vout as a feedback voltage Vfb), and the reference voltage (i.e. non-inverting terminal receiving Vref) based on a clock signal (CLK which is outputted from clock generator 21 to trigger 8), and when the comparator (8) determines that the output voltage is lower than the reference voltage, the comparator outputs a control signal (output of 8) to trigger the pulse generator (10) to output the pulse signal (PP, PN), and wherein the comparator (8) performs a second comparison (i.e. using feedback, multiple comparison operation takes place) based on the output voltage (i.e. inverting terminal receiving Vout as a feedback voltage Vfb) and the reference voltage (i.e. non-inverting terminal receiving Vref) in response to the pulse signal (i.e. PP, PN driving power stage circuit and eventually generating mode switching signal that is used in 21, for various load conditions. Moreover Fig. 11-12 shows further pulse adjustment control 40); and wherein a frequency of the clock signal (CLK’s frequency is adjusted (i.e. increase or staying the same etc.) and provided, using 21) is to increase or stay the same based on a result of the second comparison (using ‘control signal, which is output of 8’, loop feedback configuration that goes thru 10 and switch power stage circuit, respectively)” as claimed in claim 14.

a frequency of the clock signal (CLK is for defining switching frequency and SCLK is leading or trailing clock signal (i.e. trigger signal)) is dynamically adjusted (using S7, 103 and 108- which is adjusting frequency of the clock signal CLK) based on the pulse signal (PWM) and the control signal (i.e. using comparator 132’s output operation, a control signal), as claimed in claims 1, 7-8 and 14
“2nd comparison (i.e. 132) of the comparator is in response to a negative edge of the pulse signal (i.e. 103, 108, s7); and wherein a frequency of the clock signal (CLK is for defining switching frequency and SCLK is leading or trailing clock signal (i.e. trigger signal)) being adjusted based on the 2nd comparison” as claimed in claim 14.



Table I
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	 Claims 1, 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US Pub 2015/0137778), in view of Guo et al. (“Guo”, US Pat 7764054).
Regarding claim 1, Miyazaki teaches (Para 33-49) a voltage regulation system (Fig. 4), comprising: a switch power stage circuit (Vin, Vss, 4-7) having an output end (i.e. node 2) electrically connected to a load element (Load 14), wherein a voltage (output voltage on node 2 is Vout) on the output end (on node 2) of the switch power stage circuit (Vin, Vss, 4-7) is defined as an output voltage (Vout); a pulse generator (10) connected to the switch power stage circuit (Vin, Vss, 4-7) and configured to output a pulse signal (PP, PN) to the switch power stage circuit (Vin, Vss, 4-7) to trigger (meaning driving or turning on/off) the switch power stage circuit (Vin, Vss, 4-7) to supply power (on node 2) to the load element (14);
a comparator (8) having a first input end (i.e. inverting terminal receiving Vout as a feedback voltageVfb), a second input end (i.e. non-inverting terminal receiving Vref), an output end (8’s output), and a trigger end (CLK which is outputted from clock generator 21 to trigger 8), the first input end (inverting terminal) receiving the output voltage (Vout as Vfb), the second input end (non-inverting terminal) receiving a reference voltage (Vref), and the output end (8’s output) connected to the pulse generator (10), wherein when the comparator (8) is triggered through the trigger end (CLK), the comparator (8) performs a comparison based on the output voltage (Vout, which is received as Vfb) and the reference voltage (Vref), and when the comparator (8) determines that the output voltage (Vout, received as Vfb) is lower than the reference voltage (Vref), the comparator (8) outputs a control signal (via the output end of 8) to trigger the pulse generator (10) to output the pulse signal (PP, PN); and a clock generator (21) configured to generate a clock signal (CLK), wherein the comparator (8) triggers (using 21’s CLK output, used to trigger 8) the comparison (8’s operation) based on the clock signal (i.e. CLK0 from oscilloscopes) and the pulse signal (i.e. PP, PN driving power stage circuit and eventually generating mode switching signal that is used in 21, for various load conditions); wherein a frequency of the clock signal (21’s output CLK) is dynamically adjusted (by 21) based on the pulse signal (i.e. PP, PN driving power stage circuit and eventually generating mode switching signal that is used in 21, for various load conditions. Moreover Fig. 11-12 shows further pulse adjustment control 40) … the control signal (using ‘control signal, which is output of 8’, loop feedback configuration that goes thru 10 and switch power stage circuit, respectively).
However, Miyazaki fail to teach a frequency of the clock signal is dynamically adjusted based on the pulse signal and the control signal.
However, Guo teaches (Fig. 9-10; col. 7 L1-col. 8 L60, col. 3 L28-col. 4 L25, col. 6 L6-40) a frequency of the clock signal (CLK is for defining switching frequency and SCLK is leading or trailing clock signal (i.e. trigger signal)) is dynamically adjusted (using S7, 103 and 108- which is adjusting frequency of the clock signal CLK) based on the pulse signal (PWM) and the control signal (i.e. using comparator 132’s output operation, a control signal).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Miyazaki’s voltage regulation system to include a frequency of the clock signal being dynamically adjusted based on the pulse signal and the control signal, as disclosed by Guo, as doing so would have provided dual-edge pulse modulation (PWM) and non-linear control of overall circuit, as taught by Guo (abstract).
Regarding claim 7, Miyazaki teaches the comparator (8) is a latch- type comparator (i.e. Fig. 5).
Regarding claim 8, Miyazaki teaches (Para 33-49) a voltage regulation method (Fig. 4), comprising: outputting (using pulse generator 10) a pulse signal (PP, PN)  to trigger (meaning driving or turning on/off) a switch power stage circuit (Vin, Vss, 4-7) to supply power (Vin) to a load element (Load 14), wherein a voltage (output voltage on node 2 is Vout) on the output end (on node 2) of the switch power stage circuit is defined as an output voltage (on node 2); performing a comparison (8) based on the output voltage (i.e. using inverting terminal receiving Vout as a feedback voltage Vfb) and a reference voltage (i.e. non-inverting terminal receiving Vref) by using a comparator (8), wherein when the comparator (8) determines that the output voltage (Vout, received as Vfb) is lower than the reference voltage (Vref), the comparator outputs a control signal (8’s output end) to trigger the pulse generator (10) to output the pulse signal(PP, PN); inputting a clock signal (CLK) to the comparator (8) to trigger the comparator to perform the comparison based on the clock signal (CLK) and the pulse signal (PP, PN); and dynamically adjusting a frequency of the clock signal (CLK’s frequency is adjusted (i.e. increase or staying the same etc.) and provided, using 21) based on the pulse signal (i.e. PP, PN driving power stage circuit and eventually generating mode switching signal that is used in 21, for various load conditions. Moreover Fig. 11-12 shows further pulse adjustment control 40) … the control signal (using ‘control signal, which is output of 8’, loop feedback configuration that goes thru 10 and switch power stage circuit, respectively).
However, Miyazaki fail to teach a frequency of the clock signal is dynamically adjusted based on the pulse signal and the control signal.
However, Guo teaches (Fig. 9-10; col. 7 L1-col. 8 L60, col. 3 L28-col. 4 L25, col. 6 L6-40) a frequency of the clock signal (CLK is for defining switching frequency and SCLK is leading or trailing clock signal (i.e. trigger signal)) is dynamically adjusted (using S7, 103 and 108- which is adjusting frequency of the clock signal CLK) based on the pulse signal (PWM) and the control signal (i.e. using comparator 132’s output operation, a control signal).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Miyazaki’s voltage regulation system to include a frequency of the clock signal being dynamically adjusted based on the pulse signal and the control signal, as disclosed by Guo, as doing so would have provided dual-edge pulse modulation (PWM) and non-linear control of overall circuit, as taught by Guo (abstract).
Regarding claim 14, Miyazaki teaches (Para 33-49) a voltage regulation system (Fig. 4), comprising: a switch power stage circuit (Vin, Vss, 4-7) having an output end (i.e. node 2) electrically connected to a load element (Load 14), wherein a voltage (output voltage on node 2 is Vout) on the output end (on node 2) of the switch power stage circuit (Vin, Vss, 4-7) is defined as an output voltage (Vout); a pulse generator (10) connected to the switch power stage circuit (Vin, Vss, 4-7) and configured to output a pulse signal (PP, PN) to the switch power stage circuit (Vin, Vss, 4-7) to trigger (meaning driving or turning on/off) the switch power stage circuit (Vin, Vss, 4-7) to supply power (on node 2) to the load element (14);
a clock generator (21) configured to generate a clock signal (CLK); a comparator (8) configured to perform a first comparison based on the output voltage (i.e. inverting terminal receiving Vout as a feedback voltage Vfb), and the reference voltage (i.e. non-inverting terminal receiving Vref) based on a clock signal (CLK which is outputted from clock generator 21 to trigger 8), and when the comparator (8) determines that the output voltage is lower than the reference voltage, the comparator outputs a control signal (output of 8) to trigger the pulse generator (10) to output the pulse signal (PP, PN), and wherein the comparator (8) performs a second comparison (i.e. using feedback, multiple comparison operation takes place) based on the output voltage (i.e. inverting terminal receiving Vout as a feedback voltage Vfb) and the reference voltage (i.e. non-inverting terminal receiving Vref) in response to the pulse signal (i.e. PP, PN driving power stage circuit and eventually generating mode switching signal that is used in 21, for various load conditions. Moreover Fig. 11-12 shows further pulse adjustment control 40); and wherein a frequency of the clock signal (CLK’s frequency is adjusted (i.e. increase or staying the same etc.) and provided, using 21) is to increase or stay the same based on a result of the second comparison (using ‘control signal, which is output of 8’, loop feedback configuration that goes thru 10 and switch power stage circuit, respectively).
However, Miyazaki fails to teach 2nd comparison of the comparator is in response to a negative edge of the pulse signal; and wherein a frequency of the clock signal being adjusted based on the 2nd comparison’s result.
However, Guo teaches (Fig. 9-10; col. 7 L1-col. 8 L60, col. 3 L28-col. 4 L25, col. 6 L6-40) 2nd comparison (i.e. 132) of the comparator is in response to a negative edge of the pulse signal (i.e. 103, 108, s7); and wherein a frequency of the clock signal (CLK is for defining switching frequency and SCLK is leading or trailing clock signal (i.e. trigger signal)) being adjusted based on a result of the 2nd comparison.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Miyazaki’s voltage regulation system to include a frequency of the clock signal being dynamically adjusted based on the pulse signal and the control signal, as disclosed by Guo, as doing so would have provided dual-edge pulse modulation (PWM) and non-linear control of overall circuit, as taught by Guo (abstract).
Allowable Subject Matter
6. 	Claims 2-6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 2, a search of prior art(s) failed to teach “the comparator triggers the comparison respectively on a positive edge of the clock signal and a negative edge of the pulse signal, and in a condition that the comparator outputs the control signal when the positive edge of the clock signal appears and the comparator does not output the control signal when the negative edge of the pulse signal appears, the frequency of the clock signal stays the same”
Claims 3-6 are depending from claim 2. 
Regarding claim 9, a search of prior art(s) failed to teach “the comparator triggers the comparison respectively on a positive edge of the clock signal and a negative edge of the pulse signal, and in a condition that the comparator outputs the control signal when the positive edge of the clock signal appears and the comparator does not output the control signal when the negative edge of the pulse signal appears, the frequency of the clock signal stays the same”.
Claims 10-13 are depending from claim 9.
Conclusion
7. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        7/13/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839